         Case 5:19-cv-05377-RBS Document 34 Filed 04/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PEACE CHURCH RISK RETENTION          :
GROUP, (A RECIPROCAL), AS SUBROGEE   :
OF BARCLAY FRIENDS, ET AL.           :
                                     :                    CIVIL ACTION
            v.                       :
                                     :                    NO. 19-5377
JOHNSON CONTROLS FIRE PROTECTION LP, :
f/k/a SIMPLEX GRINNELL LP            :


                                         ORDER


       AND NOW, this 31st day of March 2021, upon consideration of Defendant Johnson

Controls Fire Protection LP’s Motion to Dismiss (ECF No. 20), Plaintiffs’ Response in

Opposition (ECF No. 21), and Defendant’s Reply (ECF No. 22), it is ORDERED that

Defendant’s Motion is DENIED.

       IT IS SO ORDERED.



                                                   BY THE COURT:


                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.
